United States Court of Appeals
                              For the Eighth Circuit
                           ___________________________

                                 No. 20-2493
                         ___________________________

                             United States of America

                                       Plaintiff - Appellee

                                         v.

                               Marques M. Robinson

                                    Defendant - Appellant
                                  ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                             Submitted: June 14, 2021
                               Filed: June 25, 2021
                                  [Unpublished]
                                  ____________

Before BENTON, ARNOLD, and STRAS, Circuit Judges.
                          ____________

PER CURIAM.

      Marques M. Robinson pled guilty to possessing a firearm and ammunition as
a convicted felon, in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). The district
court1 sentenced him to 108 months in prison and three years of supervised release.
He appeals. Having jurisdiction under 28 U.S.C. § 1291, this court affirms.

      After shooting a gun outside a liquor store, Robinson pled guilty to two counts
of being a felon in possession of a firearm, admitting at least six prior felony
convictions. The court accepted the plea. The Presentence Investigation Report
(PSR) calculated an advisory sentencing guidelines range of 140 to 175 months in
prison (lowered to 120 months, the statutory maximum). The PSR recommended
no reduction for acceptance of responsibility; Robinson objected. Overruling the
objection, the district court imposed a sentence of 108 months.

       Robinson appeals the substantive reasonableness of the sentence, arguing the
sentence was greater than necessary given his physical and mental health issues and
his acceptance of responsibility. This court reviews for abuse of discretion. United
States v. DaCruz-Mendes, 970 F.3d 904, 909 (8th Cir. 2020). An abuse of discretion
occurs when a district court overlooks a relevant factor in 18 U.S.C. § 3553(a),
“gives significant weight to an improper or irrelevant factor,” or commits a clear
error of judgment in weighing relevant factors. United States v. Feemster, 572 F.3d
455, 461 (8th Cir. 2009) (en banc).

       Because the advisory guidelines range is above the 120-month statutory
maximum, the statutory maximum became the guidelines range. See United States
v. Lazarski, 560 F.3d 731, 733 (8th Cir. 2009). The district court varied downward
to 108 months. “[W]here a district court has sentenced a defendant below the
advisory guidelines range, it is nearly inconceivable that the court abused its
discretion in not varying downward still further.” United States v. McKanry, 628
F.3d 1010, 1022 (8th Cir. 2011) (internal quotation marks omitted).




      1
      The Honorable Beth Phillips, Chief Judge, United States District Court for
the Western District of Missouri.
                                     -2-
       At sentencing, the district court reviewed mitigating factors, including
“significant mental health issues that need treatment,” and Robinson’s respect for
the district court and his attorney. Although it denied credit for acceptance of
responsibility, the district court acknowledged Robinson’s guilty plea. The district
court also reviewed aggravating factors including a history of “a lot of violence,”
“two robbery-in-the-second-degrees,” “violence to a Department of Corrections
employee,” and “troubling” aspects of the current offense like “pointing the gun” at
a woman. Weighing the mitigating and aggravating factors, the district court
determined Robinson warranted “a significant sentence,” with a downward variance
of 12 months. The district court’s decision to assign greater weight to some
aggravating factors than to mitigating factors “was well within its wide sentencing
latitude.” United States v. Pickar, 666 F.3d 1167, 1169 (8th Cir. 2012).

                                     *******

      The judgment is affirmed.
                          _____________________________




                                        -3-